DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 11/17/2021 amending independent claim 13 to be drawn to the non-elected species invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because amendments to claim 13 read on the non-elected species c1 (claims 3-5 and 15). Attorney Khoi Q. Ta elected on 02/23/2021 species c2 (claim 18) having the undercut structures located only in the surface of the hollow cylindrical part whereas amendments to claim 13 recite having the undercut structures formed in the edge surface of the spring (given part). Accordingly, all claims are withdrawn.
The examiner further notes that if the claims would have been examined, claim 18 would raise a 112(b) issue. The invention is different from what is defined in the claims; claim 13 is directed to having the undercut structures on the spring (given part) while dependent claim 18 is directed to having the undercut structures only on the hollow cylindrical part (coupler).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783